acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc ebeo br tl-n-8194-97 jbrichards date feb sca released to james e keeton jr district_counsel nashville attention nancy w hale senior attorney from mary e oppenheimer assistant chief_counsel employee_benefits and exempt_organizations subject significant service_center advice - worker classification of off-duty law enforcement officers this is in response to your memorandum dated date in which you requested significant advice on behalf of the memphis service_center you requested significant advice regarding the worker classification of off-duty police officers this advice is significant advice because it will guide administrative procedures in a significant number of cases and is material to the tax_administration function of all the service centers disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether police officers performing police-type services while off-duty should be presumed to be employees for federal employment_tax purposes with respect to the income earned while off-duty conclusion 1this memorandum collectively refers to the following as employment_taxes the taxes imposed on employees and employers by the federal_insurance_contributions_act sec_3101 and sec_3111 of the internal_revenue_code the tax imposed on employers by the federal_unemployment_tax_act sec_3301 of the code and the requirement for collection of income_tax at source on wages sec_3402 of the code whether an off-duty police officer is an employee or independent_contractor must be determined based upon the facts and circumstances there is no basis in law for presumptively treating off-duty law enforcement officers in the state of louisiana as employees with respect to the income earned while off-duty accordingly the memphis service_center should not extend its treatment of louisiana law enforcement officers to law enforcement officers in other states indeed it should stop treating louisiana law enforcement officers as per se employees with respect to income earned while off-duty facts the memphis service_center the service_center presumes louisiana law enforcement officers working off-duty assignments in the state of louisiana to be employees in circumstances where an officer receives a form_1099 and reports the off-duty income on schedule c the service_center through its correspondence examination section proposes an adjustment to assess the employee share of fica and a corresponding adjustment to reduce self-employment_tax in addition the expenses_incurred in connection with earning the income are treated as employee business_expenses deductible on schedule a and not schedule c expenses the service_center treats law enforcement officers working outside the state of louisiana in a manner consistent with the particular information_return issued to them that is with respect to off-duty activities an officer is treated as an independent_contractor if he received a form_1099 and likewise an officer is treated as an employee if he received a form_w-2 the service_center has requested advice on whether it should extend its treatment of louisiana law enforcement officers to law enforcement officers in other states in other words it is asking if it should presume that all income earned by off-duty police officers while performing police-type services is wages discussion sec_3121 of the internal_revenue_code provides that the term employee means any individual who under the usual common_law rules applicable in determining the employer- employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the law and regulations in a particular case guides for determining the existence of that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating to the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and federal_income_tax withholding respectively sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer and employee exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but as to how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so in determining whether an individual is an employee under the common_law rules twenty factors have been identified as indicating whether sufficient control is present to establish an employer-employee relationship the twenty factors have been developed based upon an examination of cases and rulings considering whether an individual is an employee the degree of importance of each factor varies depending upon the occupation and the factual context in which the services are performed see revrul_87_41 1987_1_cb_296 because of the difficulty in applying the twenty-factor test and because business trends have changed over the years the service has recently begun using a new approach with respect to worker classification rather than listing items of evidence under the twenty factors the approach now is to group the items of evidence into the following three main categories behavioral control financial control and the relationship of the parties see the training materials on employee versus independent_contractor status independent_contractor or employee training rev tpds 84238i in kaiser v commissioner tcmemo_1996_526 the court addressed whether income earned by a police officer while off- duty was income from self-employment within the meaning of sec_1402 of the code the petitioner asserted that the income earned while off-duty was wages and therefore not subject_to self-employment_tax the petitioner while off-duty provided security traffic control and other police-type services for private companies the police department the department which employed the petitioner had certain policies and procedures in place with respect to the off-duty activities of its officers these included requiring the officers to abide by a code of conduct at all times and also mandated that any outside employment be approved in advance by the department the petitioner argued that under common-law principles the level of control exerted by the department over the services he provided to the companies rendered him an employee of the department with respect to such services in rejecting the petitioner’s argument the court reasoned that the control vested in the department with respect to off-duty employment relates solely to the on-duty employer-employee relationship in addition it found the broad control_over off-duty activities to be qualitatively different from the direct operational control found in a common-law employer-employee relationship therefore the court concluded that the department was not the petitioner’s employer with respect to the income earned while off-duty revrul_56_154 1956_1_cb_477 involved a regular member of a police department who while off-duty was engaged and paid_by a merchant to regulate lines of customers outside the merchant’s business establishment so that entrances of nearby business establishments would not be blocked the police officer had taken an oath to uphold the laws twenty-four hours per day and be subject_to call at all times the merchant designated the time the police officer was to be on duty instructed him as to what was to be done determined and paid his wages and had the authority to terminate his services at any time the service concluded that the merchant had the right to direct and control the police officer and was therefore the employer for federal employment_tax purposes revrul_74_162 1974_1_cb_297 involved off-duty police officers who volunteered for assignments to direct traffic at a bank auto-drive-in facility the bank and the police department the department had an arrangement under which two off-duty policemen reported to the bank each day the assignments were made and scheduled by members of the department the bank had no voice in selecting the policemen assigned to the work and did not negotiate with the individual policemen or give them instructions as to the manner of performing the services while performing the services the policemen were subject_to all of the departmental rules of a police officer on regular duty and were subject_to recall by their supervisors at any time the bank paid the city and the city in turn paid the officers for their off-duty services based upon these facts the service concluded that the officers were under the direction and control of the department and were therefore employees of the city revrul_70_530 1970_2_cb_220 involved an individual who performed patrol services for merchants the individual entered into a separate agreement with each merchant 2the court did not address whether the recipients of the off-duty services were common-law employers who engaged his services specifying the services to be rendered and the remuneration to be paid the merchants did not act as a group in supervising the individual and each agreed that they would not require duties of the individual that could not be carried out in conjunction with his duties to the other merchants no instructions were given as to the manner in which the services were to be performed based upon these facts the service held that the individual was not an employee of the merchants for employment_tax purposes the authorities discussed above illustrate that the determination of whether off-duty police officers are employees or independent contractors depends upon the facts and circumstances in each case it is not appropriate to make presumptions about the employment_tax status of a particular class of workers as the authorities reveal it is possible for an off-duty officer to be an employee of a police department for which he is employed on a full-time basis or an employee of the recipient of the off-duty services or an officer may be properly classified as an independent_contractor therefore it is inappropriate to routinely accept or challenge the worker classification implicit in the document form_1099 or w-2 received by off-duty police officers in louisiana or elsewhere the attorney assigned to this matter is john richards mr richards can be reached at mary e oppenheimer by s jerry e holmes chief branch cc ebeo cc sandra moody executive assistant to the national director customer service operations t c o care of cynthia dressel room arlene a blume tss supervisor room cc dom fs irs bldg
